Citation Nr: 1803152	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-32 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee anterior cruciate ligament repair with instability.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the right knee injury residuals with limitation of motion.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1990 to February 1997, and from April 1999 to April 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2008, April 2010, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A claim for an increased disability rating for the service-connected right knee disability was received in September 2007.

The May 2008 rating decision, in pertinent part, denied an increased disability rating in excess of 10 percent for the right knee anterior cruciate ligament repair.  The April 2010 rating decision, in pertinent part, granted a separate 10 percent initial disability rating for residuals, injury right knee with limitation of motion effective September 28, 2007 (the date the increased rating claim for the right knee disability was received by VA).  

A claim for service connection for PTSD was received in September 2012.  The June 2013 rating decision, in pertinent part, denied service connection for PTSD.

With respect to the issue of service connection for PTSD, the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder, to include depression, to conform to Clemons.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Increased Ratings for Right Knee Disabilities 

Pursuant to VA's own initiative, additional VA treatment records (dated in April 2016) were obtained and associated with the claims file.  In June 2016, the Veteran underwent a VA examination evaluating the severity of the (service-connected) right and (non-service-connected) left knee disabilities.  These records have not been considered by the AOJ in the first instance.  In November 2017, Veteran specifically requested AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2017).  As such, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.  

Further, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See May 2008, March 2010, May 2011, February 2015, and June 2016 VA examination reports.  For these reasons, the Board finds that an additional VA examination may be helpful.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he developed PTSD following the death of multiple family members, including his brother and father, while the Veteran was on active service.  See e.g., May 2013 written statement (on a VA Form 21-0781a).  Alternatively, the Veteran contends that he developed PTSD after being diagnosed with hepatitis C while in dental school during service.  See e.g., April 2016 substantive appeal (on a VA form 9).  Service connection for hepatitis has been specifically denied in a final decision.  See January 1999 rating decision.  

The evidence of record, including VA treatment records, does not reflect a current diagnosis of PTSD during the appeal period.  See also February 2016 report of general information (Veteran noting that he has not been diagnosed with PTSD).  VA treatment records reflect one diagnosis of depression, not otherwise specified (NOS) based on the reported in-service stressors of his brother dying while the Veteran was attending boot camp and contracting hepatitis C during service.  See May 2013 VA treatment record.  The Veteran was referred for mental health examination; however, the evidence of record reflects no other diagnosis of depression throughout the appeal period and a subsequent December 2015 depression screen was negative.    

It is unclear from the evidence of record whether the Veteran has a current diagnosed acquired psychiatric disorder.  Further, the Board finds that the May 2013 VA treatment record serves as some evidence to suggest that, if the Veteran has a current diagnosis, the claimed acquired psychiatric disorder may be related to active service (by potentially being incurred in service).  No VA examination report or medical opinion is of record with an etiology opinion specifically addressing the question of whether any currently diagnosed acquired psychiatric disorders were incurred in or caused by active service.  Based on the above, the Board finds that an additional VA examination is necessary as there remains some question as to the etiology of the claimed acquired psychiatric disorders.  See 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).      

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the right knee disabilities and the etiology of the claimed acquired psychiatric disorder.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the right knee disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The examiner should diagnose all current acquired psychiatric disorders and offer the following opinions with supporting rationale:

Does the Veteran have a currently diagnosed acquired psychiatric disorder at any time during or proximate to the appeal period?  The VA examiner should note and discuss the May 2013 VA treatment record noting a diagnosis of depression, NOS.  

Is it at least as likely as not (50 percent or greater probability) that each current diagnosed acquired psychiatric disorder was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss the Veteran's contention that he developed an acquired psychiatric disorder during service following the death of several family members.

2.  Then, readjudicate the issues on appeal in light of all pertinent evidence (to particularly include evidence submitted after the most recent March 2016 statement of the case (PTSD) and March 2015 supplemental statement of the case (right knee disabilities)).  If any part of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


